NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LINCOLN ELECTRIC COMPANY
AND LINCOLN GLOBAL, INC.,~
Appellants,
V.
INTERNATIONAL TRADE COMMISSION, '
AppelZee,
and
THE ESAB GROUP, INC.,
Interven0r,
and
SIDERGAS SPA,
Interuenor.
2011-1087
011 appeal from the United States Internati0na1 Trade
C0mmiSsi0n in Investigati0n N0. 337-TA-686
ON MOTION

L1NooLN ELEoTR1o co v. rcc 2
0 R D E R
The parties jointly move for a 60-day extension of
tirne, until August 8, 2011, for the appellee and the inter-
venors to file their briefs, and for a 14-day extension of
time, until September 8, 2011, for the appellants to file
their reply brief
Upon consideration thereof,
IT ls ORDERE1) THAT:
The motion is granted
FoR THE CoURT _
HAY'”1 2 2011 s
/s/ J an Horbaly
Date J an Horbaly»
Clerk
cc: Terrance J. Wikberg, Esq.
Jia Chen, Esq.
Stephen B. Mosier, Esq. D
0R
Blas P. Arroyo, Esq. 
R
321 nm 12 2011
§
ss
'“s
71
l'1'l
six
.lAl HDRBALY
CLEHi